 



Exhibit 10.3

 

INDEMNIFICATION AGREEMENT

 

This Indemnification Agreement is made March __, 2015 by and between Stoneridge,
Inc., an Ohio corporation (the “Company”), and Jonathan DeGaynor (the
“Executive”).

 

Background Information

 

A.           The Executive is the President and Chief Executive Officer of the
Company and, in that capacity and others, is performing valuable services for
the Company.

 

B.           The shareholders of the Company adopted an Amended and Restated
Code of Regulations (the “Regulations”) providing, among other things, for
indemnification of the officers or employees of the Company in accordance with
Section 1701.13 of the Ohio Revised Code (the “Statute”), including
indemnification of a person who was or is party, or is threatened to be made a
party to any threatened, pending, or completed action, suit, or proceeding,
whether civil, criminal, administrative, or investigative, other than an action
by or in the right of the Company, by reason of the fact that he is or was
serving at the request of the Company as a director, trustee, officer, employee,
or agent of another corporation, domestic or foreign.

 

C.           The Regulations and the Statute specifically provide that they are
not exclusive, and contemplate that contracts may be entered into between the
Company and officer and/or employees with respect to indemnification of officer
and/or employees.

 

D.           The Company and the Executive recognize the substantial cost of
carrying directors and officers liability insurance (“D&O Insurance”) and that
the Company may elect not to carry D&O Insurance from time to time.

 

E.           The Company and the Executive further recognize that directors,
officers and employees may be exposed to certain risks not covered by D&O
Insurance.

 

F.           These factors with respect to the coverage and cost to the Company
of D&O Insurance and issues concerning the scope of indemnity under the Statute
and Regulations generally have raised questions concerning the adequacy and
reliability of the protection presently afforded to certain officers and
employees.

 

G.           In order to address such issues and induce the Executive to accept
service, and to continue to serve as, officer and/or employee of the Company or
one or more of its subsidiaries, the Company has determined to enter into this
Indemnification Agreement with the Executive.

 

Statement of Agreement

 

In consideration of the Executive’s acceptance of and continued service as, an
officer and/or employee of the Company or one or more of its subsidiaries after
the date of this Indemnification Agreement, the Company and the Executive hereby
agree as follows:

 

 

 

  

Section 1. Indemnity of Executive. Subject only to the limitations set forth in
Section 2, below, the Company shall indemnify the Executive to the full extent
not otherwise prohibited by the Statute or other applicable law, including
without limitation indemnity:

 

(a)          Against any and all costs and expenses (including travel, legal,
expert, and other professional fees and expenses), judgments, damages, fines
(including excise taxes with respect to employee benefit plans), penalties, and
amounts paid in settlement actually and reasonably incurred by the Executive
(collectively, “Expenses”), in connection with any threatened, pending, or
completed action, suit or proceeding, or arbitration or other alternative
dispute resolution mechanism, whether domestic or foreign, whether civil,
criminal, administrative, or investigative, (each a “Proceeding”) to which the
Executive is or at any time becomes a party, or is threatened to be made a
party, as a result, directly or indirectly, of serving at any time: (i) as a
director, officer, employee, or agent of the Company; or (ii) at the request of
the Company as a director, officer, employee, trustee, fiduciary, manager,
member, or agent of a corporation, partnership, trust, limited liability
company, employee benefit plan, or other enterprise or entity, whether domestic
or foreign; and

 

(b)          Otherwise to the fullest extent that the Executive may be
indemnified by the Company under the Regulations and the Statute, including
without limitation the non-exclusivity provisions thereof.

 

Section 2. Limitations on Indemnity. No indemnity pursuant to Section 1 shall be
paid by the Company:

 

(a)          Except to the extent that the aggregate amount of losses to be
indemnified exceed the aggregate amount of such losses for which the Executive
is actually paid or reimbursed pursuant to D&O Insurance, if any, which may be
purchased and maintained by the Company or any of its subsidiaries;

 

(b)          On account of any Proceeding in which judgment is rendered against
the Executive for an accounting of profits made from the purchase or sale of
securities of the Company pursuant to the provisions of Section 16(b) of the
Securities Exchange Act of 1934, as amended;

 

(c)          On account of the Executive’s conduct which is determined (pursuant
to the Statute) to have been knowingly fraudulent, deliberately dishonest, or
willful misconduct, except to the extent such indemnity is otherwise permitted
under the Statute;

 

(d)          With respect to any remuneration paid to the Executive determined,
by a court having jurisdiction in the matter in a final adjudication from which
there is no further right of appeal, to have been in violation of law;

 

(e)          If it shall have been determined by a court having jurisdiction in
the matter, in a final adjudication from which there is no further right of
appeal, that indemnification is not lawful;

 

 

 

 

(f)          On account of the Executive’s conduct to the extent it relates to
any matter that occurred prior to the time such individual became an employee of
the Company; or

 

(g)          With respect to Proceedings initiated or brought voluntarily by the
Executive and not by way of defense, except pursuant to Section 8 with respect
to proceedings brought to enforce rights or to collect money due under this
Indemnification Agreement; provided however that indemnity may be provided by
the Company in specific cases if the Board of Directors finds it to be
appropriate.

 

In no event shall the Company be obligated to indemnify the Executive pursuant
to this Indemnification Agreement to the extent such indemnification is
prohibited by applicable law.

 

Section 3. Advancement of Expenses. Subject to Section 7 of this Indemnification
Agreement, the Expenses incurred by the Executive in connection with any
Proceeding shall be promptly reimbursed or paid by the Company as they become
due; provided that the Executive submits a written request to the Company for
such payment together with reasonable supporting documentation for such
Expenses; and provided further that the Executive, at the request of the
Company, submits to the Company an undertaking to the effect stated in Section
7, below, and to reasonably cooperate with the Company concerning such
Proceeding.

 

Section 4. Insurance and Self Insurance. The Company shall not be required to
maintain D&O Insurance in effect if and to the extent that such insurance is not
reasonably available or if, in the reasonable business judgment of the Board of
Directors, either (a) the premium cost of such insurance is disproportionate to
the amount of coverage, or (b) the coverage provided by such insurance is so
limited by exclusions that there is insufficient benefit from such insurance. To
the extent the Company determines not to maintain D&O Insurance, the Company
shall be deemed to be self-insured within the meaning of Section 1701.13(E)(7)
of the Statute and shall, in addition to the Executive’s other rights hereunder,
provide protection to the Executive similar to that which otherwise would have
been available to the Executive under such insurance.

 

Section 5. Continuation of Obligations. All obligations of the Company under
this Indemnification Agreement shall apply retroactively beginning on the date
the Executive commenced as, and shall continue during the period that the
Executive remains, an officer, employee or agent of the Company or is, as
described above, a director, officer, employee, trustee, fiduciary, manager,
member, or agent of another corporation, partnership, limited liability company,
trust, employee benefit plan, or other enterprise, whether domestic of foreign,
and shall continue thereafter as long as the Executive (whether still employed
by the Company or not) may be subject to any possible claim or any threatened,
pending or completed Proceeding as a result, directly or indirectly, of being
such a director, officer, employee, trustee, fiduciary, manager, member, or
agent.

 

Section 6. Notification and Defense of Claim. Promptly after receipt by the
Executive of notice of the commencement of any Proceeding, if a claim is to be
made against the Company under this Indemnification Agreement, the Executive
shall notify the Company of the commencement thereof, but the delay or omission
to so notify the Company shall not relieve the Company from any liability which
it may have to the Executive under this Indemnification Agreement, except to the
extent the Company is materially prejudiced by such delay or omission. With
respect to any such Proceeding of which the Executive notifies the Company of
the commencement:

 

 

 

 

(a)          The Company shall be entitled to participate therein at its own
expense;

 

(b)          The Company shall be entitled to assume the defense thereof,
jointly with any other indemnifying party similarly notified, with counsel
selected by the Company and approved by the Executive, which approval shall not
unreasonably be withheld. After notice from the Company to the Executive of the
Company’s election to assume such defense, the Company shall not be liable to
the Executive under this Indemnification Agreement for any legal or other
Expenses subsequently incurred by the Executive in connection with the defense
thereof except as otherwise provided below. The Executive shall have the right
to employ his own counsel in such Proceeding, but the fees and expenses of such
counsel incurred after notice from the Company of its assumption of such defense
shall be the expenses of the Executive unless (i) the employment of such counsel
by the Executive has been authorized by the Company, (ii) the Executive, upon
the advice of counsel, shall have reasonably concluded that there may be a
conflict of interest between the Company and the Executive in the conduct of
such defense, or (iii) the Company has not in fact employed counsel to assume
such defense, in any of which cases the fees and expenses of such counsel shall
be the expense of the Company. The Company shall not be entitled to assume the
defense of any Proceeding brought by or on behalf of the Company or as to which
the Executive, upon the advice of counsel, shall have made the conclusion
described in (ii), above. In the event the Company assumes the defense of any
Proceeding as provided in this Section 6(b), the Company may defend or settle
such Proceeding as it deems appropriate; provided, however, the Company shall
not settle any Proceeding in any manner which would impose any penalty or
limitation on the Executive without the Executive’s written consent, which
consent shall not be unreasonably withheld.

 

(c)          The Company shall not be required to indemnify the Executive under
this Indemnification Agreement for any amounts paid in settlement of any
Proceeding without the Company’s written consent, which consent shall not be
unreasonably withheld.

 

(d)          The Executive shall cooperate with the Company in all ways
reasonably requested by it in connection with the Company fulfilling its
obligations under this Indemnification Agreement.

 

Section 7. Repayment of Expenses. The Executive shall reimburse the Company for
all Expenses paid by the Company pursuant to Section 3 of this Indemnification
Agreement or otherwise in defending any Proceeding against the Executive if and
only to the extent that a determination shall have been made by a court in a
final adjudication from which there is no further right of appeal that the
Executive is not entitled to indemnification by the Company for such Expenses
under the Statute, the Regulations, this Indemnification Agreement or otherwise.

 

 

 

 

Section 8. Enforcement. The Company expressly confirms that it has entered into
this Indemnification Agreement and has assumed the obligations of this
Indemnification Agreement in order to induce the Executive to continue as an
officer and employee of the Company and acknowledges that the Executive is
relying upon this Indemnification Agreement in continuing in that capacity. If
the Executive is required to bring an action to enforce rights or to collect
money due under this Indemnification Agreement, the Company shall reimburse the
Executive for all of the Executive’s reasonable fees and expenses (including
legal, expert, and other professional fees and expenses) in bringing and
pursuing such action, unless the court determines that each of the material
assertions made by the Executive as a basis for such action were not made in
good faith or were frivolous. The Company shall have the burden of proving that
indemnification is not required under this Indemnification Agreement, unless a
prior determination has been made by the shareholders of the Company or a court
of competent jurisdiction that indemnification is not required hereunder.

 

Section 9. Rights Not Exclusive. The indemnification provided by this
Indemnification Agreement shall not be deemed exclusive of any other rights to
which the Executive may be entitled under the Company’s articles of
incorporation, Regulations, any vote of the shareholders or disinterested
directors of the Company, the Statute, or otherwise, both as to action in his
official capacity and as to action in another capacity while holding such
office.

 

Section 10. Separability. Each of the provisions of this Indemnification
Agreement is a separate and distinct agreement and independent of the others so
that, if any provisions of this Indemnification Agreement shall be held to be
invalid and unenforceable for any reason, such invalidity or unenforceability
shall not affect the validity or enforceability of the other provisions of this
Indemnification Agreement.

 

Section 11. Modification to Applicable Law. In the event there is a change,
after the date of this Indemnification Agreement, in any applicable law
(including without limitation the Statute) which: (a) expands the right of an
Ohio corporation to indemnify a member of its Board of Directors or an
Executive, such change shall be automatically included within the scope of the
Executive’s rights and Company’s obligations under this Indemnification
Agreement; or (b) narrows the right of an Ohio corporation to indemnify a member
of its Board of Directors or an officer, such change, to the extent not
otherwise required by such law, shall have no effect on this Indemnification
Agreement or the parties’ rights and obligations hereunder.

 

Section 12. Partial Indemnity. If the Executive is entitled under any provision
of this Indemnification Agreement to indemnity by the Company for some or a
portion of the Expenses actually or reasonably incurred by him in the
investigation, defense, appeal, or settlement of any Proceeding, but not for the
total amount thereof, the Company shall nevertheless indemnify the Executive for
the portion of such Expenses to which the Executive is entitled.

 

Section 13. Governing Law. This Indemnification Agreement shall be interpreted
and enforced in accordance with the laws of the State of Ohio, without regard to
choice of law principles.

 

 

 

 

Section 14. Venue. The parties agree that venue for any litigation arising out
of this Indemnification Agreement or any document delivered in connection
herewith shall be in a court with subject matter jurisdiction located in
Cuyahoga County, Ohio.

 

Section 15. Successors. This Indemnification Agreement shall be binding upon,
inure to the benefit of, and be enforceable by and against the Executive and the
Company and their respective heirs, successors, and assigns. The Company shall
require any successor or assign (whether direct or indirect, by purchase,
merger, consolidation, or otherwise) to all or substantially all of the business
and/or assets of the Company, expressly, absolutely, and unconditionally to
assume and agree to perform this Indemnification Agreement in the same manner
and to the same extent that the Company would be required to perform it if no
such succession or assignment had taken place.

 

Section 16. Notices. All notices and other communications required or permitted
to be given hereunder shall be in writing and shall be deemed to have been duly
given when received, if personally delivered; when transmitted, if transmitted
by electronic fax, telecopy or similar electronic transmission method; the day
after it is sent, if mailed, first-class mail, postage prepaid.

 

Section 17. Amendment and Modification. This Indemnification Agreement may be
amended, modified or supplemented only by a written agreement executed by the
Company and the Executive.

 

Section 18. Assignment. This Indemnification Agreement and all of the provisions
hereof shall be binding upon and inure to the benefit of the parties hereto and
their respective heirs, successors and permitted assigns, but neither this
Indemnification Agreement nor any of the rights, interests or obligations
hereunder shall be assigned by any of the parties hereto without the prior
written consent of the other party, nor is this Indemnification Agreement
intended to confer upon any other person except the parties any rights or
remedies hereunder.

 

Section 19. Prior Agreements. This Indemnification Agreement shall supersede any
other agreements entered into prior to the date of this Indemnification
Agreement between the Company and the Executive concerning the subject matter of
this Indemnification Agreement.

 

Section 20. Consent to Jurisdiction. The Company and the Executive each hereby
irrevocably consents to the jurisdiction of the courts of the State of Ohio for
all purposes in connection with any action or proceeding which arises out of or
relates to this Indemnification Agreement and hereby waives any objections or
defenses relating to jurisdiction with respect to any lawsuit or other legal
proceeding initiated in or transferred to such courts.

 

 

  

Section 21. Counterparts. This Indemnification Agreement may be executed in any
number of counterparts, each of which shall be deemed to be an original, and all
of which shall together constitute one and the same instrument.

 

    STONERIDGE, INC.         By:     George E. Strickler     Executive Vice
President and Chief Financial Officer           EXECUTIVE:              
Jonathan DeGaynor

 

 